UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-4140


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ROY WOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00021-LHT-1)


Submitted:   June 30, 2010                  Decided:   July 14, 2010


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Litka, LAW OFFICE OF TIMOTHY LITKA, LLC, Washington,
D.C., for Appellant.     Corey F. Ellis, OFFICE OF THE UNITED
STATES ATTORNEY, Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael         Wood       pleaded        guilty       to      bank    robbery,          in

violation of 18 U.S.C. § 2113(a) (2006).                                   The district court

sentenced      Wood     to    180       months         of    imprisonment          and    Wood       now

appeals.       His appellate attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether

Wood’s trial counsel provided effective assistance, but stating

that there are no meritorious issues for appeal.                                   Although Wood

was informed of his right to file a pro se supplemental brief,

he has not done so.            Finding no error, we affirm.

             To prove a claim of ineffective assistance of counsel,

a    defendant       must    show       (1)    “that          counsel’s          performance         was

deficient,” and (2) “that the deficient performance prejudiced

the    defense.”        Strickland            v.   Washington,             466    U.S.        668,   687

(1984).      With respect to the first prong, “the defendant must

show    that     counsel’s         representation              fell      below      an    objective

standard       of    reasonableness.”                   Id.    at     688.         In     addition,

“[j]udicial         scrutiny       of   counsel’s            performance         must     be    highly

deferential.”         Id. at 689.             Under the second prong of the test

in    the   context     of     a    conviction              following      a     guilty       plea,    a

defendant can show prejudice only by demonstrating “a reasonable

probability that, but for counsel’s errors, he would not have

pleaded     guilty     and     would      have         insisted       on    going        to    trial.”

Hill v. Lockhart, 474 U.S. 52, 59 (1985).

                                                   2
            Furthermore,         this     court     may     address     a    claim      of

ineffective assistance on direct appeal only if the lawyer’s

ineffectiveness         conclusively      appears    on     the    record.       United

States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                                We

have     thoroughly       reviewed       the      record     and      conclude        that

ineffective       assistance      does    not     conclusively       appear    on     the

record.     We therefore decline to address this claim on direct

appeal.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.       Accordingly, we affirm the judgment of the district

court.      This     court     requires     that     counsel       inform    Wood,      in

writing,    of    the    right    to    petition    the    Supreme     Court     of   the

United    States    for    further      review.      If    Wood     requests     that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Wood.                       We dispense with

oral   argument      because      the    facts     and     legal    contentions       are

adequately       presented   in    the    materials        before     the   court     and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                           3